UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6904



CARL GRAY,

                                              Plaintiff - Appellant,

          versus

BEDFORD COUNTY JAIL DOCTOR; J. WATSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-94-603-R)


Submitted:   December 19, 1995            Decided:   January 16, 1996


Before HALL, WILKINS, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Carl Gray, Appellant Pro Se.   Maryellen F. Goodlatte, Phillip
Richard Lingafelt, GLENN, FLIPPIN, FELDMANN & DARBY, Roanoke,
Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Gray v. Bedford County Jail Doctor, No. CA-94-603-R (W.D.
Va. June 5, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2